UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                    Plaintiff,

                                                              DECISION AND ORDER
              v.                                                 18-CR-139-A

D’MARIO CAESAR,

                                    Defendant.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy pursuant to 28

U.S.C. § 636(b)(1) for the conduct or pretrial proceedings. On March 11, 2019, the

Magistrate Judge filed a Report and Recommendation (Dkt. No. 38) that recommends

that motions of defendant Caesar to suppress evidence and statements be denied.

The defendant filed objections to the Report and Recommendation (Dkt. No. 41), the

United States filed a response to the objections (Dkt. No. 43), and the defendant filed a

reply (Dkt. No. 44).

       Pursuant to 28 U.S.C. §636(b)(1), the Court must make a de novo determination

of those portions of the Report and Recommendation to which objections have been

made. After reviewing the submissions of the parties, having heard oral argument, and

upon de novo review, it is hereby

       ORDERED that the motions to suppress of defendant Caesar are denied for the

reasons stated in the Report and Recommendation. Dkt. No. 41. The Court has

considered the defendant's objections, and finds them to be without merit, and it is

       ORDERED that the parties shall appear to set a date for trial on July 12, 2019, at
9:00 a.m.

      IT IS SO ORDERED.



                          __s/Richard J. Arcara____________
                          HONORABLE RICHARD J. ARCARA
                          UNITED STATES DISTRICT COURT

Dated: July 10, 2019




                            2
